Title: Abigail Adams to Mary Smith Cranch, 30 December 1799
From: Adams, Abigail
To: Cranch, Mary Smith


				
					
						my dear sister
						December 30th 1799 Philadelphia
					
					I received Your Letter of the 23d this morning I should be glad You would inform me from time to time the state Mrs Mears is in. I have told mrs Brisler that she was ill, but as she it cannot be of any

Service to Mrs Mears, I think best not to let her know of her relapse tho I fear it will finally be fatal to Mrs Mears.— Mrs Brisler would so distress herself as very probably to bring on her fits and render her wholy useless in the Family—
					I think every days experience must convince the people of the propriety of sending the Envoys at the time they went. after the President had received the Letter from Tallyrand containing the assureances from the Directory which he required, he would not allow it, to be made a question whether they should proceed tho he knew certain persons Set their faces against it as far as they dared. Gen’ll Hamilton made no secreet of his opinion. he made the P—t a visit at Trenton and was perfectly Sanguine in the opinion that the stateholder would be reinstated before christmass and Louis 18th upon the Throne of France— I should as soon expect replied the P— that the Sun Moon & stars will fall from their orbits, as events of that kind take place in any such period but suppose such an event possible—can it be any injury to our Country to have Envoys there. it will be only necessary for them to wait for new commissions—and if France is disposed to accommodate our differences, will she be less so under a Royall than a directorial Government? have not the directory Humbled themselves to us more than to any Nation or Power in contest with her? if she proves faithless, if she will not receive our Envoys, does the Disgrace fall upon her, or upon us— we shall not be worse off than at Present. the people of our own Country will be satisfyed that every honorable method has been try’d to accommodate our differences. at the period the envoys went, France was loosing ground. she was defeated, and the combined powers appeard to be carrying victory with them— if they had been detained untill now, how mean and despicable should we have appeard? Reports have been circulated that the British Minister remonstrated; however dissagreable the Measure might be to him, he is too old a Minister, and understands the nature of his Mission too well, to have ventured upon any such step— as an independant Nation, no other has a Right to complain, or Dictate to us, with whom we shall form connections, provided those connections are not contrary to treaties already Made—
					Last frydays drawing Room was the most crowded of any I ever had. upwards of a hundred Ladies, and near as Many Gentlemen attended, all in Mourning— the Ladies Grief did not deprive them of taste in ornamenting their white dresses 2 yds of Black Mode, in length, of the narrow kind pleated upon one Shoulder, crossd the

Back in the form of a Military Sash tyed at the side, crosd the Peticoat & hung to the bottom of it, were worn by many. others wore black Epilets of Black silk trimd with fring upon each shoulder, black Ribbon in points, upon the Gown & coat Some plain Ribbon Some black snail &c their caps were crape with black plumes or black flowers black Gloves & fans the Gentlemen all in Black— the Ladies many of them wanted me to fix the Time for wearing mourning, but I declined, and left them to govern themselves by the periods prescribed by the Gentlemen— the assembly Room is burnt down, and they have not any place to Display their gay attire but the drawing Room and private parties, and as they expect it will be the last winter they will have the opportunity, they intended shining
					Mr Shaw is gone to Mount Vernon the Bearer of Letters from the President & the Resolutions of congress, to mrs Washington. it was thought most respectfull to Send a special Messenger he sit out last saturday. I wrote to your son by him, and he will be able on his return to give a particuliar account of their health and welfare— I expect he will be absent 10 days—
				
				
					
						
							Twesday 31.
						
					
					We have a report here that the plague is in Boston, brought by a ship from the Levant. I hope it is without foundation, but let me know the Truth— the weather here has been so Mild foggy and thawey that colds universally prevail Dr Rush says there is a procession fever. I do not wonder at it, for the processions was an hour and quarter from congress Hall to the church & an hour & half in church; the Gentlemen say they walkd half over Shoes in Mud. I went at Eleven & did not get home till 20 Minuts before four oclock. I then had to dress and sit down to dinner with 30 Gentlemen & Ladies I went to Bed the moment the company left me which was not till nine oclock. I felt Sick enough, & expected to pay for my exertions, but the next morning, I was quite smart, and went through the drawing Room ceremonies in the Evening— you will may be assured that my Health is much firmer than the last winter. I was at the Theater last night to hear the Monody performd— I think sufficient has been done to express the gratefull feelings of a people, towards the Character of even a Washington the danger is— least the enthusiastic disposition of some should proceed too far— Some things are requested of the P—— Which really appear improper, and may tend to turn what is designd as respect, into Ridicule— he

will withstand it if he can without giving umbrage to the Representives of the People If the thing is done, You will know what it is
					I inclose the Border I promised—and am your affectionate / Sister
					
						A Adams
					
				
			